FILED
                              NOT FOR PUBLICATION                           JUN 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MATILDE PAZ DE RIVERA; LEONEL                    No. 11-71488
RIVERA,
                                                 Agency Nos. A200-057-555
               Petitioners,                                  A200-057-556

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Matilde Paz de Rivera and Leonel Rivera, natives and citizens of Nicaragua,

petition for review of the Board of Immigration Appeals’ order dismissing their

appeal from an immigration judge’s decision denying their application for

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453

F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s determination that the Riveras

failed to establish past persecution because their experiences, even considered

cumulatively, did not rise to the level of persecution. See Nagoulko v. INS, 333

F.3d 1012, 1016-18 (9th Cir. 2003) (past persecution finding not compelled where

petitioner experienced harassment and physical encounters but “never suffered any

significant physical violence”); Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000)

(continuing to live in country for six years without harm or fleeing supported

conclusion that threats were insufficient to compel finding of past persecution);

Loho v. Mukasey, 531 F.3d 1016, 1017-18 (9th Cir. 1998) (history of willingly

returning to home country “militates against a finding of past persecution or a well-

founded fear of future persecution”). As the Riveras have not established past

persecution, they are not entitled to a presumption of future persecution. See

Molina-Estrada v. INS, 293 F.3d 1089, 1096 (9th Cir. 2002). Finally, substantial

evidence supports the agency’s determination that the Riveras did not show it is

more likely than not they will suffer future persecution. See id. at 1095-96; Loho,

531 F.3d at 1017-18.

      PETITION FOR REVIEW DENIED.


                                          2                                      11-71488